Petitioner was admitted to the bar in 1909 and he was disbarred in 1919. He petitions for a reinstatement in the ranks of the profession.
[1] Petitioner has produced satisfactory and convincing evidence that he has conducted himself with the highest degree of honesty and integrity during the nearly eight years that have elapsed since he was deprived of his license to practice.
Upon the score of his mental qualifications, we are satisfied from the evidence that he has kept up a practically constant study of the law since his disbarment and that he is possessed of the necessary qualifications to entitle him to a reinstatement. *Page 17 
These conclusions bring him within the rules stated in the opinions In re Stevens, 197 Cal. 408 [241 P. 88], and In reCate, 77 Cal.App. 495 [247 P. 231].
Petition granted.
Craig, J., and Thompson, J., concurred.